UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 09/30/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Stock Index Fund, Inc. September 30, 2016 (Unaudited) Common Stocks - 98.6% Shares Value ($) Automobiles & Components - 1.0% BorgWarner 22,800 802,104 Delphi Automotive 31,469 2,244,369 Ford Motor 437,732 5,283,425 General Motors 159,161 5,056,545 Goodyear Tire & Rubber 30,967 1,000,234 Harley-Davidson 21,430 a 1,127,004 Johnson Controls International 105,135 4,891,932 Banks - 5.3% Bank of America 1,149,486 17,989,456 BB&T 91,974 3,469,259 Citigroup 327,305 15,458,615 Citizens Financial Group 58,601 1,448,031 Comerica 19,956 944,318 Fifth Third Bancorp 89,010 1,821,145 Huntington Bancshares 121,666 1,199,627 JPMorgan Chase & Co. 406,895 27,095,138 KeyCorp 121,390 1,477,316 M&T Bank 17,691 2,053,925 People's United Financial 34,845 551,248 PNC Financial Services Group 55,399 4,990,896 Regions Financial 142,658 1,408,034 SunTrust Banks 57,134 2,502,469 U.S. Bancorp 181,278 7,775,013 Wells Fargo & Co. 511,718 22,658,873 Zions Bancorporation 22,974 712,654 Capital Goods - 7.0% 3M 68,047 11,991,923 Acuity Brands 4,892 a 1,294,423 Allegion 10,234 705,225 AMETEK 27,023 1,291,159 Boeing 65,434 8,620,275 Caterpillar 65,745 5,836,184 Cummins 17,836 2,285,683 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Capital Goods - 7.0% (continued) Deere & Co. 33,539 a 2,862,554 Dover 18,078 1,331,264 Eaton 51,565 3,388,336 Emerson Electric 71,981 3,923,684 Fastenal 32,172 1,344,146 Flowserve 15,568 751,000 Fluor 16,549 849,295 Fortive 33,382 1,699,144 Fortune Brands Home & Security 17,234 1,001,295 General Dynamics 32,750 5,081,490 General Electric 1,010,307 29,925,293 Honeywell International 85,802 10,003,655 Illinois Tool Works 36,449 4,368,048 Ingersoll-Rand 28,715 1,950,897 Jacobs Engineering Group 14,513 b 750,612 L-3 Communications Holdings 8,743 1,317,832 Lockheed Martin 28,477 6,826,506 Masco 37,770 1,295,889 Northrop Grumman 20,315 4,346,394 PACCAR 38,520 2,264,206 Parker-Hannifin 15,317 1,922,743 Pentair 19,784 a 1,270,924 Quanta Services 18,065 b 505,639 Raytheon 33,530 4,564,439 Rockwell Automation 14,665 1,794,116 Rockwell Collins 14,853 1,252,702 Roper Technologies 11,265 2,055,525 Snap-on 6,232 947,015 Stanley Black & Decker 17,036 2,095,087 Textron 30,968 1,230,978 TransDigm Group 5,656 a,b 1,635,263 United Rentals 10,444 b 819,750 United Technologies 87,310 8,870,696 W.W. Grainger 6,552 a 1,473,152 Xylem 21,061 1,104,649 Commercial & Professional Services - .6% Cintas 9,665 1,088,279 Dun & Bradstreet 3,746 511,779 Equifax 13,371 1,799,469 Common Stocks - 98.6% (continued) Shares Value ($) Commercial & Professional Services - .6% (continued) Nielsen Holdings 37,978 2,034,481 Pitney Bowes 22,074 400,864 Republic Services 27,494 1,387,072 Robert Half International 14,327 542,420 Stericycle 9,110 a,b 730,075 Verisk Analytics 17,125 b 1,391,920 Waste Management 46,938 2,992,767 Consumer Durables & Apparel - 1.4% Coach 31,265 1,143,048 D.R. Horton 37,152 1,121,990 Garmin 13,643 656,365 Hanesbrands 44,747 1,129,862 Harman International Industries 7,553 637,851 Hasbro 12,054 956,244 Leggett & Platt 15,616 711,777 Lennar, Cl. A 20,052 a 849,002 Mattel 38,873 1,177,074 Michael Kors Holdings 20,145 b 942,585 Mohawk Industries 6,920 b 1,386,353 Newell Brands 54,146 2,851,328 NIKE, Cl. B 151,746 7,989,427 PulteGroup 37,434 750,177 PVH 8,909 984,445 Ralph Lauren 6,872 695,034 Under Armour, Cl. A 19,832 a,b 767,102 Under Armour, Cl. C 19,973 b 676,286 VF 38,116 2,136,402 Whirlpool 8,605 1,395,387 Consumer Services - 1.6% Carnival 49,317 2,407,656 Chipotle Mexican Grill 3,403 b 1,441,171 Darden Restaurants 14,133 866,636 H&R Block 26,428 611,808 Marriott International, Cl. A 37,495 2,524,565 McDonald's 96,225 11,100,516 Royal Caribbean Cruises 18,715 1,402,689 Starbucks 164,338 8,897,259 Wyndham Worldwide 13,088 881,215 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Consumer Services - 1.6% (continued) Wynn Resorts 8,918 868,792 Yum! Brands 41,913 3,806,120 Diversified Financials - 4.7% Affiliated Managers Group 6,206 b 898,008 American Express 87,600 5,609,904 Ameriprise Financial 18,937 1,889,345 Bank of New York Mellon 120,372 4,800,435 Berkshire Hathaway, Cl. B 213,631 b 30,863,271 BlackRock 13,760 4,987,450 Capital One Financial 57,571 4,135,325 Charles Schwab 134,898 4,258,730 CME Group 37,983 3,969,983 Discover Financial Services 46,426 2,625,390 E*TRADE Financial 32,190 b 937,373 Franklin Resources 39,758 1,414,192 Goldman Sachs Group 42,509 6,855,426 Intercontinental Exchange 13,201 3,555,821 Invesco 46,902 1,466,626 Legg Mason 11,069 370,590 Leucadia National 36,418 693,399 Moody's 19,282 2,087,855 Morgan Stanley 165,924 5,319,523 Nasdaq 13,061 882,140 Navient 38,690 559,844 Northern Trust 23,950 1,628,361 S&P Global 30,313 3,836,413 State Street 41,470 2,887,556 Synchrony Financial 91,998 2,575,944 T. Rowe Price Group 28,009 1,862,599 Energy - 7.1% Anadarko Petroleum 60,690 3,845,318 Apache 42,662 2,724,822 Baker Hughes 48,414 2,443,455 Cabot Oil & Gas 50,852 1,311,982 Chesapeake Energy 72,635 b 455,421 Chevron 212,395 21,859,693 Cimarex Energy 10,282 1,381,592 Concho Resources 15,923 b 2,187,024 Common Stocks - 98.6% (continued) Shares Value ($) Energy - 7.1% (continued) ConocoPhillips 138,919 6,038,809 Devon Energy 58,745 2,591,242 EOG Resources 61,410 5,938,961 EQT 19,349 1,405,124 Exxon Mobil 466,875 40,748,850 FMC Technologies 26,101 b 774,417 Halliburton 95,816 4,300,222 Helmerich & Payne 11,716 a 788,487 Hess 29,481 1,580,771 Kinder Morgan 215,542 4,985,486 Marathon Oil 93,228 1,473,935 Marathon Petroleum 59,509 2,415,470 Murphy Oil 17,960 a 545,984 National Oilwell Varco 42,858 a 1,574,603 Newfield Exploration 21,907 b 952,078 Noble Energy 46,865 1,674,955 Occidental Petroleum 85,328 6,222,118 ONEOK 23,366 1,200,779 Phillips 66 50,198 4,043,449 Pioneer Natural Resources 19,052 3,537,004 Range Resources 21,056 815,920 Schlumberger 156,536 12,309,991 Southwestern Energy 54,891 b 759,691 Spectra Energy 78,839 3,370,367 Tesoro 13,539 1,077,163 Transocean 37,259 a,b 397,181 Valero Energy 52,038 2,758,014 Williams 76,768 2,359,081 Food & Staples Retailing - 2.1% Costco Wholesale 49,111 7,489,919 CVS Health 120,677 10,739,046 Kroger 108,916 3,232,627 Sysco 58,554 2,869,732 Walgreens Boots Alliance 96,543 7,783,297 Wal-Mart Stores 171,598 12,375,648 Whole Foods Market 36,455 a 1,033,499 Food, Beverage & Tobacco - 5.5% Altria Group 219,491 13,878,416 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Food, Beverage & Tobacco - 5.5% (continued) Archer-Daniels-Midland 67,376 2,841,246 Brown-Forman, Cl. B 20,697 a 981,866 Campbell Soup 21,784 1,191,585 Coca-Cola 436,849 18,487,450 ConAgra Foods 47,952 2,259,019 Constellation Brands, Cl. A 19,625 3,267,366 Dr. Pepper Snapple Group 21,059 1,922,897 General Mills 66,724 4,262,329 Hershey 15,825 1,512,870 Hormel Foods 30,855 1,170,330 J.M. Smucker 13,216 1,791,297 Kellogg 28,520 2,209,444 Kraft Heinz 66,832 5,982,132 McCormick & Co. 12,842 1,283,173 Mead Johnson Nutrition 20,928 1,653,521 Molson Coors Brewing, Cl. B 20,165 2,214,117 Mondelez International, Cl. A 174,322 7,652,736 Monster Beverage 15,252 b 2,239,146 PepsiCo 161,626 17,580,060 Philip Morris International 174,043 16,920,460 Reynolds American 92,054 4,340,346 Tyson Foods, Cl. A 32,807 2,449,699 Health Care Equipment & Services - 5.4% Abbott Laboratories 165,863 7,014,346 Aetna 39,472 4,557,042 AmerisourceBergen 20,661 1,668,996 Anthem 29,493 3,695,768 Baxter International 55,464 2,640,086 Becton Dickinson & Co. 23,802 4,277,933 Boston Scientific 152,189 b 3,622,098 C.R. Bard 8,185 1,835,732 Cardinal Health 36,264 2,817,713 Centene 19,000 b 1,272,240 Cerner 34,052 b 2,102,711 Cigna 28,770 3,749,306 Cooper 4,928 883,393 Danaher 68,348 5,357,800 DaVita 18,721 b 1,236,896 DENTSPLY SIRONA 26,832 1,594,626 Common Stocks - 98.6% (continued) Shares Value ($) Health Care Equipment & Services - 5.4% (continued) Edwards Lifesciences 23,958 b 2,888,377 Express Scripts Holding 71,650 b 5,053,475 HCA Holdings 34,234 b 2,589,117 Henry Schein 9,183 b 1,496,645 Hologic 31,059 b 1,206,021 Humana 16,418 2,904,180 Intuitive Surgical 4,269 b 3,094,299 Laboratory Corporation of America Holdings 11,070 b 1,521,904 McKesson 25,275 4,214,606 Medtronic 155,697 13,452,221 Patterson 9,008 413,828 Quest Diagnostics 15,804 1,337,493 St. Jude Medical 31,874 2,542,270 Stryker 34,907 4,063,524 UnitedHealth Group 107,221 15,010,940 Universal Health Services, Cl. B 10,032 1,236,143 Varian Medical Systems 11,368 a,b 1,131,457 Zimmer Biomet Holdings 22,480 2,922,850 Household & Personal Products - 2.1% Church & Dwight 29,176 1,398,114 Clorox 14,394 1,801,841 Colgate-Palmolive 100,185 7,427,716 Estee Lauder, Cl. A 24,379 2,159,004 Kimberly-Clark 40,244 5,076,378 Procter & Gamble 303,996 27,283,641 Insurance - 2.6% Aflac 46,537 3,344,614 Allstate 42,078 2,910,956 American International Group 115,098 6,829,915 Aon 29,774 3,349,277 Arthur J. Gallagher & Co. 19,742 1,004,276 Assurant 6,829 629,975 Chubb 52,105 6,546,993 Cincinnati Financial 16,738 1,262,380 Hartford Financial Services Group 44,497 1,905,362 Lincoln National 26,329 1,236,936 Loews 30,064 1,237,134 Marsh & McLennan Cos. 58,112 3,908,032 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Insurance - 2.6% (continued) MetLife 123,246 5,475,820 Principal Financial Group 29,776 a 1,533,762 Progressive 64,601 2,034,932 Prudential Financial 49,585 4,048,615 Torchmark 13,662 872,865 Travelers 33,052 3,786,107 Unum Group 27,151 958,702 Willis Towers Watson 15,281 2,028,858 XL Group 31,094 1,045,691 Materials - 2.8% Air Products & Chemicals 24,250 3,645,745 Albemarle 12,596 1,076,832 Alcoa 144,386 1,464,074 Avery Dennison 9,516 740,250 Ball 19,568 1,603,598 CF Industries Holdings 26,859 654,017 Dow Chemical 126,810 6,572,562 E.I. du Pont de Nemours & Co. 97,569 6,534,196 Eastman Chemical 15,962 1,080,308 Ecolab 29,358 3,573,456 FMC 14,705 710,840 Freeport-McMoRan 139,284 a 1,512,624 International Flavors & Fragrances 8,842 1,264,141 International Paper 46,473 2,229,775 LyondellBasell Industries, Cl. A 38,732 3,124,123 Martin Marietta Materials 7,404 1,326,130 Monsanto 49,243 5,032,635 Mosaic 39,295 961,156 Newmont Mining 58,102 2,282,828 Nucor 35,477 1,754,338 Owens-Illinois 18,106 b 332,969 PPG Industries 29,912 3,091,704 Praxair 32,089 3,877,314 Sealed Air 22,022 1,009,048 Sherwin-Williams 9,027 2,497,410 Vulcan Materials 14,776 1,680,475 WestRock 29,036 1,407,642 Common Stocks - 98.6% (continued) Shares Value ($) Media - 2.9% CBS, Cl. B 46,707 2,556,741 Charter Communications, Cl. A 24,259 b 6,549,202 Comcast, Cl. A 271,763 18,028,757 Discovery Communications, Cl. A 16,778 b 451,664 Discovery Communications, Cl. C 26,806 b 705,266 Interpublic Group of Companies 45,800 1,023,630 News Corp., Cl. A 42,339 591,899 News Corp., Cl. B 11,662 165,834 Omnicom Group 27,006 2,295,510 Scripps Networks Interactive, Cl. A 10,903 692,231 TEGNA 24,620 538,193 Time Warner 87,665 6,979,011 Twenty-First Century Fox, Cl. A 120,101 2,908,846 Twenty-First Century Fox, Cl. B 54,492 1,348,132 Viacom, Cl. B 39,470 1,503,807 Walt Disney 166,569 15,467,597 Pharmaceuticals, Biotechnology & Life Sciences - 9.1% AbbVie 183,295 a 11,560,416 Agilent Technologies 37,187 1,751,136 Alexion Pharmaceuticals 24,810 b 3,040,217 Allergan 44,378 b 10,220,697 Amgen 84,282 14,059,080 Biogen 24,642 b 7,713,685 Bristol-Myers Squibb 188,077 10,141,112 Celgene 87,527 b 9,149,197 Eli Lilly & Co. 109,343 8,775,869 Endo International 22,198 b 447,290 Gilead Sciences 149,643 11,839,754 Illumina 16,407 b 2,980,496 Johnson & Johnson 308,410 36,432,473 Mallinckrodt 12,698 b 886,066 Merck & Co. 310,302 19,365,948 Mettler-Toledo International 3,001 b 1,259,910 Mylan 51,607 b 1,967,259 PerkinElmer 12,123 680,222 Perrigo 16,097 1,486,236 Pfizer 682,931 23,130,873 Regeneron Pharmaceuticals 8,510 b 3,421,190 Thermo Fisher Scientific 44,021 7,001,980 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 9.1% (continued) Vertex Pharmaceuticals 27,284 b 2,379,438 Waters 8,990 b 1,424,825 Zoetis 55,501 2,886,607 Real Estate - 3.0% American Tower 47,342 c 5,365,269 Apartment Investment & Management, Cl. A 17,129 c 786,392 AvalonBay Communities 15,192 c 2,701,745 Boston Properties 16,862 c 2,298,122 CBRE Group, Cl. A 33,493 b,c 937,134 Crown Castle International 37,973 c 3,577,436 Digital Realty Trust 16,351 a,c 1,588,009 Equinix 7,993 c 2,879,478 Equity Residential 40,529 c 2,607,231 Essex Property Trust 7,209 c 1,605,444 Extra Space Storage 13,718 c 1,089,346 Federal Realty Investment Trust 7,716 c 1,187,724 General Growth Properties 64,692 c 1,785,499 HCP 52,374 a,c 1,987,593 Host Hotels & Resorts 83,282 c 1,296,701 Iron Mountain 26,946 c 1,011,283 Kimco Realty 47,152 c 1,365,050 Macerich 14,237 c 1,151,346 Prologis 58,177 c 3,114,797 Public Storage 16,530 c 3,688,504 Realty Income 28,881 c 1,933,005 Simon Property Group 35,337 c 7,315,112 SL Green Realty 10,988 c 1,187,803 UDR 29,091 c 1,046,985 Ventas 39,462 c 2,787,201 Vornado Realty Trust 19,624 c 1,986,145 Welltower 39,638 c 2,963,733 Weyerhaeuser 84,114 c 2,686,601 Retailing - 5.6% Advance Auto Parts 8,069 1,203,249 Amazon.com 44,265 b 37,063,527 AutoNation 7,413 a,b 361,087 AutoZone 3,399 b 2,611,588 Bed Bath & Beyond 17,332 747,183 Common Stocks - 98.6% (continued) Shares Value ($) Retailing - 5.6% (continued) Best Buy 32,874 a 1,255,129 CarMax 21,971 a,b 1,172,153 Dollar General 29,325 2,052,457 Dollar Tree 26,188 b 2,067,019 Expedia 13,536 1,579,922 Foot Locker 15,344 a 1,039,096 Gap 26,364 a 586,335 Genuine Parts 17,058 1,713,476 Home Depot 139,716 17,978,655 Kohl's 22,084 a 966,175 L Brands 27,116 1,918,999 LKQ 34,220 b 1,213,441 Lowe's 99,576 7,190,383 Macy's 34,787 1,288,858 Netflix 48,239 a,b 4,753,953 Nordstrom 13,213 685,490 O'Reilly Automotive 10,880 b 3,047,597 Priceline Group 5,588 b 8,222,686 Ross Stores 45,361 2,916,712 Signet Jewelers 8,845 659,218 Staples 68,569 586,265 Target 64,809 4,451,082 The TJX Companies 74,660 5,583,075 Tiffany & Co. 12,708 a 922,982 Tractor Supply 14,814 997,723 TripAdvisor 12,112 b 765,236 Ulta Salon Cosmetics & Fragrance 6,632 b 1,578,283 Urban Outfitters 10,351 b 357,317 Semiconductors & Semiconductor Equipment - 3.2% Analog Devices 34,867 2,247,178 Applied Materials 122,571 3,695,516 Broadcom 44,390 7,658,163 First Solar 7,929 a,b 313,116 Intel 532,617 20,106,292 KLA-Tencor 17,400 1,212,954 Lam Research 17,341 a 1,642,366 Linear Technology 26,310 1,559,920 Microchip Technology 24,065 1,495,399 Micron Technology 120,214 b 2,137,405 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 3.2% (continued) NVIDIA 60,133 a 4,120,313 Qorvo 14,534 b 810,125 QUALCOMM 164,991 11,301,884 Skyworks Solutions 21,180 a 1,612,645 Texas Instruments 113,503 7,965,641 Xilinx 28,382 1,542,278 Software & Services - 12.5% Accenture, Cl. A 70,161 8,571,569 Activision Blizzard 75,833 3,359,402 Adobe Systems 55,658 b 6,041,119 Akamai Technologies 19,815 b 1,049,997 Alliance Data Systems 6,883 b 1,476,610 Alphabet, Cl. A 33,190 b 26,686,751 Alphabet, Cl. C 33,210 b 25,813,801 Autodesk 22,174 b 1,603,845 Automatic Data Processing 51,961 4,582,960 CA 35,277 1,166,963 Citrix Systems 17,304 b 1,474,647 Cognizant Technology Solutions, Cl. A 68,285 b 3,257,877 CSRA 15,162 407,858 eBay 118,405 b 3,895,525 Electronic Arts 34,042 b 2,907,187 Facebook, Cl. A 261,480 b 33,540,040 Fidelity National Information Services 36,625 2,821,224 Fiserv 24,974 b 2,484,164 Global Payments 17,220 1,321,807 International Business Machines 97,996 15,566,665 Intuit 27,652 3,041,997 MasterCard, Cl. A 108,038 10,995,027 Microsoft 877,758 50,558,861 Oracle 339,441 13,333,243 Paychex 35,741 2,068,332 PayPal Holdings 126,255 b 5,172,667 Red Hat 19,963 b 1,613,609 salesforce.com 72,456 b 5,168,287 Symantec 69,197 1,736,845 Teradata 16,481 b 510,911 Total System Services 18,754 884,251 VeriSign 10,951 a,b 856,806 Common Stocks - 98.6% (continued) Shares Value ($) Software & Services - 12.5% (continued) Visa, Cl. A 212,543 17,577,306 Western Union 56,534 1,177,038 Xerox 96,376 976,289 Yahoo! 97,237 b 4,190,915 Technology Hardware & Equipment - 5.2% Amphenol, Cl. A 33,823 2,195,789 Apple 607,207 68,644,751 Cisco Systems 564,386 17,902,324 Corning 116,972 2,766,388 F5 Networks 7,782 b 969,949 FLIR Systems 15,166 476,516 Harris 13,494 1,236,185 Hewlett Packard Enterprise 186,815 4,250,041 HP 193,428 3,003,937 Juniper Networks 42,907 1,032,342 Motorola Solutions 18,713 1,427,428 NetApp 31,516 1,128,903 Seagate Technology 33,426 a 1,288,572 TE Connectivity 40,200 2,588,076 Western Digital 30,807 1,801,285 Telecommunication Services - 2.6% AT&T 692,680 28,129,735 CenturyLink 61,508 1,687,164 Frontier Communications 126,110 a 524,618 Level 3 Communications 32,503 b 1,507,489 Verizon Communications 458,953 23,856,377 Transportation - 2.1% Alaska Air Group 13,736 904,653 American Airlines Group 59,942 2,194,477 CH Robinson Worldwide 16,089 1,133,631 CSX 107,426 3,276,493 Delta Air Lines 84,518 3,326,629 Expeditors International of Washington 20,436 1,052,863 FedEx 27,538 4,810,338 J.B. Hunt Transport Services 10,158 824,220 Kansas City Southern 12,245 1,142,703 Norfolk Southern 33,539 3,255,295 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Transportation - 2.1% (continued) Ryder System 5,594 368,924 Southwest Airlines 70,001 2,722,339 Union Pacific 93,841 9,152,313 United Continental Holdings 33,278 b 1,746,097 United Parcel Service, Cl. B 77,811 8,509,411 Utilities - 3.2% AES 71,053 913,031 Alliant Energy 25,476 975,986 Ameren 27,309 1,343,057 American Electric Power 54,807 3,519,157 American Water Works 19,959 1,493,732 CenterPoint Energy 49,503 1,149,955 CMS Energy 30,145 1,266,391 Consolidated Edison 34,098 2,567,579 Dominion Resources 70,399 5,228,534 DTE Energy 19,966 1,870,215 Duke Energy 77,279 6,185,411 Edison International 36,276 2,620,941 Entergy 20,377 1,563,527 Eversource Energy 34,641 1,876,849 Exelon 103,820 3,456,168 FirstEnergy 46,108 1,525,253 NextEra Energy 52,540 6,426,693 NiSource 34,042 820,753 NRG Energy 37,334 418,514 PG&E 55,634 3,403,132 Pinnacle West Capital 12,470 947,595 PPL 74,465 2,574,255 Public Service Enterprise Group 56,373 2,360,338 SCANA 15,178 1,098,432 Sempra Energy 28,053 3,007,001 Southern 109,964 5,641,153 WEC Energy Group 35,907 2,150,111 Xcel Energy 55,621 2,288,248 Total Common Stocks (cost $908,167,688) Principal Short-Term Investments - .1% Amount ($) Value ($) U.S. Treasury Bills 0.35%, 12/15/16 (cost $1,463,946) 1,465,000 d Other Investment - 1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $25,704,599) 25,704,599 e Investment of Cash Collateral for Securities Loaned - .7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $14,398,466) 14,398,466 e Total Investments (cost $949,734,699) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At September 30, 2016, the value of the fund’s securities on loan was $47,166,952 and the value of the collateral held by the fund was $47,801,370, consisting of cash collateral of $14,398,466 and U.S. Government & Agency securities valued at $33,402,904. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 12.5 Pharmaceuticals, Biotechnology & Life Sciences 9.1 Energy 7.1 Capital Goods 7.0 Retailing 5.6 Food, Beverage & Tobacco 5.5 Health Care Equipment & Services 5.4 Banks 5.3 Technology Hardware & Equipment 5.2 Diversified Financials 4.7 Semiconductors & Semiconductor Equipment 3.2 Utilities 3.2 Real Estate 3.0 Media 2.9 Materials 2.8 Insurance 2.6 Telecommunication Services 2.6 Food & Staples Retailing 2.1 Household & Personal Products 2.1 Transportation 2.1 Short-Term/Money Market Investments 2.0 Consumer Services 1.6 Consumer Durables & Apparel 1.4 Automobiles & Components 1.0 Commercial & Professional Services .6 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Stock Index Fund, Inc. September 30, 2016 (Unaudited) The following is a summary of the inputs used as of September 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 2,098,869,555 - - Equity Securities— Foreign Common Stocks † 11,686,005 - - Mutual Funds 40,103,065 - - U.S. Treasury - 1.464,499 - Other Financial Instruments: Financial Futures †† 564,227 - - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus Stock Index Fund, Inc. September 30, 2016 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration Appreciation ($) Financial Futures Long Standard & Poor's 500 E-mini 272 29,381,440 December 2016 564,227 Gross Unrealized Appreciation See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the "Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, NOTES which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at September 30, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. At September 30, 2016, accumulated net unrealized appreciation on investments was $1,202,388,425, consisting of $1,239,831,393 gross unrealized appreciation and $37,442,968 gross unrealized depreciation. At September 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 16, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 16, 2016 By: /s/ James Windels James Windels Treasurer Date: November 16, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
